The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                July 29, 2021

                               2021COA102

No. 18CA1212, People v. Johnson — Crimes — Unlawful
Purchase of Firearms

     As a matter of first impression, a division of the court of

appeals interprets the meaning of “transfer” in section

18-12-111(1), C.R.S. 2020 — the “straw purchaser” statute. The

division concludes that a “transfer” for purposes of section

18-12-111(1) occurs when a person knowingly purchases a firearm

for the purpose of sharing it with an ineligible person. Accordingly,

the division affirms the defendant’s judgment of conviction.
COLORADO COURT OF APPEALS                                       2021COA102


Court of Appeals No. 18CA1212
Adams County District Court No. 17CR2274
Honorable Donald S. Quick, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Sylvia Johnson,

Defendant-Appellant.


                            JUDGMENT AFFIRMED

                                  Division II
                         Opinion by JUDGE LIPINSKY
                        Román and Harris, JJ., concur

                           Announced July 29, 2021


Philip J. Weiser, Attorney General, Joseph G. Michaels, Senior Assistant
Attorney General, Denver, Colorado, for Plaintiff-Appellee

Patrick R. Henson, Alternate Defense Counsel, Denver, Colorado, for
Defendant-Appellant
¶1    The General Assembly enacted Colorado’s “straw purchaser”

 statute following the revelation that adults had sold guns to the

 teenagers who opened fire on fellow students and teachers at

 Columbine High School. After Columbine, the legislature enacted

 section 18-12-111(1), C.R.S. 2020, to prevent “straw purchasers”

 from obtaining firearms for persons who could not legally possess

 them. The statute imposes criminal liability for knowingly

 “purchas[ing] or otherwise obtain[ing] a firearm on behalf of or for

 transfer to a person who the transferor knows or reasonably should

 know is ineligible to possess a firearm . . . .” Id. Section

 18-12-111(1) does not include a definition of “transfer.”

¶2    In this case, we consider whether a “transfer” under section

 18-12-111(1) occurs when a person knowingly purchases a firearm

 for the purpose of sharing it with an ineligible person.

                           I.    Introduction

¶3    Sylvia Johnson appeals from a judgment of conviction entered

 on a jury verdict finding her guilty of unlawful purchase of a firearm

 pursuant to section 18-12-111(1).

¶4    The prosecution argued at trial that Johnson violated the

 statute by purchasing a firearm with Jaron Trujillo, whom she


                                    1
 described as her common law husband and who was ineligible to

 possess the firearm, and then storing it in a closet where Trujillo

 could access it. Johnson contends that the statute does not apply

 to her because she did not buy a firearm on someone else’s behalf

 while falsely claiming it was for herself, or that she “intentionally

 fronted for another” and thereby played a “conscious, willing role of

 the middleman.” She asserts that, under her interpretation of

 section 18-12-111(1), there was insufficient evidence to support her

 conviction.

¶5    Because we disagree with Johnson’s reading of section

 18-12-111(1), we hold there was sufficient evidence to support

 Johnson’s conviction. We also disagree with Johnson’s other

 contentions of error. For these reasons, we affirm the judgment of

 conviction.

                            II.   Background

¶6    Johnson knew that Trujillo could not legally possess a firearm

 under the terms of a protection order entered against him and

 because he was a convicted felon. With this knowledge, Johnson

 visited a pawnshop with Trujillo. At the pawnshop, Trujillo




                                    2
 examined firearms available for sale and Johnson purchased a

 firearm.

¶7    Sixteen days after Johnson purchased the firearm, a police

 officer responded to a call from the management of Johnson’s

 apartment complex reporting that Trujillo was staying at Johnson’s

 apartment in violation of the protection order. The protection order

 barred Trujillo from entering the apartment complex, as well as

 from “possess[ing], purchas[ing], or control[ling]” a firearm.

¶8    After observing Trujillo leave Johnson’s apartment to smoke a

 cigarette, the officer arrested him for violating the protection order.

 The officer asked Trujillo whether he had any weapons. Trujillo

 acknowledged he had a gun in his pocket and said that it belonged

 to Johnson.

¶9    Johnson was charged with violating section 18-12-111(1). At

 her trial, the prosecution called Trujillo as a witness and asked him

 whether he and Johnson had intended to purchase a firearm at the

 pawnshop. Trujillo responded that he and Johnson went to the

 pawnshop to buy jewelry. But on cross-examination, Trujillo

 responded affirmatively to defense counsel’s question, “[D]id you go

 to the pawnshop because Ms. Johnson wanted to purchase a gun?”


                                    3
  On redirect examination, the prosecutor asked Trujillo to reconcile

  these conflicting statements:

             Q. So I will ask you, sir, why did you go to the
             pawn shop?

             A. Could be because she wanted a gun and
             also jewelry. I don’t remember that day. I
             honestly don’t remember.

¶ 10   When the questioning turned to how Trujillo had obtained the

  firearm, he testified that he knew Johnson kept it in her closet.

  Although Trujillo asserted that he did not remember whether

  Johnson told him where she stored the firearm, he said he knew

  Johnson kept it in the closet so it would not “be in reach” of their

  children. Trujillo explained that he and Johnson had previously

  stored other guns at that location. Neither Trujillo nor Johnson

  testified that Johnson warned Trujillo not to take the firearm.

  Trujillo said he took the firearm while Johnson was away from the

  apartment.

¶ 11   Johnson testified that she purchased the firearm for herself

  and never gave it to Trujillo. But she also said she told Trujillo

  where she stored the firearm. She admitted that Trujillo lived with

  her and the children in the apartment, even though he was not



                                     4
  allowed to enter the apartment under the terms of the protection

  order.

¶ 12   In addition, Johnson conceded that she was aware the

  protection order barred Trujillo from “possess[ing], purchas[ing], or

  control[ling] a firearm or other weapons” and that, as a convicted

  felon, Trujillo “was not allowed to possess a firearm.” The jurors

  also heard a recording of a phone call that Trujillo made to Johnson

  from jail about seven months before Johnson and Trujillo visited

  the pawnshop. During that call, Trujillo told Johnson he had been

  convicted of a felony.

¶ 13   During cross-examination, the prosecutor pressed Johnson on

  her reasons for purchasing the firearm:

             Q. So you were concerned about Mr. Trujillo’s
             safety and especially when he would smoke
             cigarettes on this balcony; is that correct?

             A. In all reality, sir, I was concerned about my
             whole family’s safety.

             Q. And that’s not what I’m asking you, Ms.
             Johnson. . . . Yes or no, you were concerned
             about Mr. Trujillo’s safety when –

             A. Yes, I was.

             Q. – he was outside smoking?

             A. Yes, I was.

                                    5
¶ 14     Johnson raises three arguments on appeal. First, she asserts

  there was insufficient evidence to support her conviction because a

  “transfer” for purposes of section 18-12-111(1) requires more than

  merely providing the ineligible person with access to the firearm.

  Second, she contends that the trial court reversibly erred by

  allowing the prosecutor to ask Trujillo whether defense counsel had

  previously represented him. Third, Johnson argues that section

  18-12-111(1) is unconstitutionally vague on its face and as applied.

  III.   The Record Contains Sufficient Evidence to Support Johnson’s
                 Conviction for Violating Section 18-12-111(1)

             A.    The Plain Meaning of Section 18-12-111(1)

¶ 15     We review issues of statutory interpretation de novo. People v.

  Subjack, 2021 CO 10, ¶ 14, 480 P.3d 114, 117. In construing the

  meaning of a statute, we must interpret its plain language to

  ascertain and give effect to the General Assembly’s intent. Id.

  When the words and phrases of a statute are clear, we read them in

  context, construe the language according to its common usage, and

  apply the statute as written. Manjarrez v. People, 2020 CO 53,

  ¶ 19, 465 P.3d 547, 550-51.




                                     6
¶ 16   We focus our analysis of section 18-12-111(1) on the meaning

  of “transfer” because, for reasons unrelated to the issues raised on

  appeal, Johnson, the prosecutor, and the trial court agreed to

  provide the jury with an instruction that referred to “for transfer to”

  in place of the more expansive “on behalf of or for transfer to”

  statutory language. While we acknowledge that “[s]ufficiency of

  evidence is measured ‘against the elements of the offense, not

  against the jury instructions,’” People v. Helms, 2016 COA 90, ¶ 52,

  396 P.3d 1133, 1146 (quoting People v. Vigil, 251 P.3d 442, 447

  (Colo. App. 2010)), we cannot decide a factual issue not presented

  to the jury — here, whether Johnson purchased the firearm “on

  behalf of” Trujillo.

¶ 17   Johnson’s contention that section 18-12-111(1) does not apply

  to her because she did not (1) act as a “straw purchaser” by buying

  a gun on someone else’s behalf while falsely claiming it was for

  herself and (2) play a “conscious, willing role of the middleman” is

  inconsistent with the language of the statute for two reasons. First,

  nothing in section 18-12-111(1) requires that the defendant falsely

  claim the firearm was for himself or herself. Second, Johnson relies

  on legislative history referring to the “role of the middleman” to


                                     7
  narrow the statute’s scope. As explained below, however, we need

  not rely on legislative history to interpret the statute because its

  language is unambiguous. Further, a court may not vary the

  language of a statute by referring to legislative history. See Mitchell

  v. Chengbo Xu, 2021 COA 39, ¶ 37, ___ P.3d ___, ___ (Lipinsky, J.,

  specially concurring) (noting that, where statutory language is plain

  and concise and the meaning is clear, a court should not vary that

  meaning by resort to legislative history).

¶ 18   In addition, Johnson supports her argument by pointing to

  definitions of “transfer” that she contends do not encompass the act

  of merely providing access to the subject item. For example, she

  cites to Chow v. State, 903 A.2d 388 (Md. 2006), which addressed

  the meaning of “transfer” in the 2002 version of the Maryland

  firearm application statute. The Maryland statute stated, in

  relevant part, that “[a] person who is not a regulated firearms dealer

  may not sell, rent, transfer, or purchase any regulated firearm until

  after 7 days shall have elapsed from the time an application to

  purchase or transfer shall have been executed . . . .” See Chow,

  903 A.2d at 394 (quoting Md. Code (1957, 1996 Repl. Vol., 2002

  Supp.), Art. 27, § 442(d)(1)). Based on its review of the language of


                                     8
  other Maryland firearms statutes, the Chow court concluded that

  “transfer” in the Maryland firearm application statute meant a

  permanent conveyance. Id. at 402.

¶ 19   But the court’s reasoning in Chow does not apply to our

  interpretation of section 18-12-111(1). The statutory scheme in

  which section 18-12-111(1) appears compels a broader reading of

  “transfer” in that statute than the meaning of the word in the

  Maryland statute.

¶ 20   The Colorado analogues to the Maryland firearm statutes are

  found in article 12 of title 18 of the Colorado Revised Statutes,

  which addresses “Offenses Relating to Firearms and Weapons.” We

  look to the other statutes within article 12 to inform our analysis of

  the meaning of “transfer” in section 18-12-111(1). See People v.

  Roletto, 2015 COA 41, ¶ 18, 370 P.3d 190, 194 (“When we interpret

  related statutes, it is important that we harmonize their meanings

  and interpret their words consistently.” (quoting Gen. Elec. Co. v.

  Niemet, 866 P.2d 1361, 1366 (Colo. 1994))).

¶ 21   Section 18-12-112, C.R.S. 2020, establishes that the General

  Assembly gave “transfer” a broad definition for purposes of the

  prohibition against the “transfer” of firearms by “straw purchasers.”


                                     9
Section 18-12-112, which addresses private firearm transfers,

includes a background check requirement for transfers or attempts

to transfer firearms by persons who are not licensed gun dealers.

Section 18-12-112(6) specifies that this background check

requirement does not apply to temporary transfers of firearms,

including “[a] transfer that is a bona fide gift or loan between

immediate family members . . . .” § 18-12-112(6)(b) (emphasis

added). In addition, section 18-12-112(6)(d) confirms that, subject

to conditions not applicable here, a “transfer” of a firearm can be

“temporary” and can “occur . . . in the home of [an] unlicensed

transferee.” See also § 18-12-112(6)(e) (referring to “[a] temporary

transfer of possession without transfer of ownership or a title to

ownership”) (emphasis added); § 18-12-112(6)(g) (referring to “[a]ny

temporary transfer that occurs while in the continuous presence of

the owner of the firearm”) (emphasis added); § 18-12-112(6)(h) (“[a]

temporary transfer for not more than seventy-two hours”) (emphasis

added). The language of these statutes indicates that the General

Assembly did not carve out from the scope of section 18-12-111(1)

temporary transfers of a firearm in the form of shared use.




                                   10
¶ 22   Johnson next turns to the Merriam-Webster dictionary

  definition of “transfer” to support her reading of section

  18-12-111(1). As she acknowledges, that dictionary’s definition of

  the verb “transfer” includes

             1. a: to convey from one person, place, or
                situation to another: MOVE, SHIFT

               b: to cause to pass from one to another:
               TRANSMIT

               ...

             2. : to make over the possession or control of:
                CONVEY

  Merriam-Webster Dictionary, https://perma.cc/FHA7-MJAC. The

  definition of the noun “transfer” in the dictionary includes “an act,

  process, or instance of transferring.” Id. Thus, the dictionary

  definition of “transfer” on which Johnson relies, like the use of

  “transfer” in the subsections of section 18-12-112, includes the

  temporary transfers that occur when a shared item is conveyed,

  moved, or shifted between the users.

                              B.    Analysis

¶ 23   We next consider whether, based on this interpretation of

  “transfer,” there was sufficient evidence to support Johnson’s

  conviction under section 18-12-111(1). The de novo standard of

                                    11
  review applies to determinations of the sufficiency of the evidence.

  People v. Hines, 2021 COA 45, ¶ 31, ___ P.3d ___, ___. We conclude

  there was sufficient evidence to support Johnson’s conviction.

¶ 24   In reviewing the sufficiency of the evidence, we evaluate

  “whether the relevant evidence, both direct and circumstantial,

  when viewed as a whole and in the light most favorable to the

  prosecution, is substantial and sufficient to support a conclusion

  by a reasonable mind that the defendant is guilty . . . beyond a

  reasonable doubt.” Clark v. People, 232 P.3d 1287, 1291 (Colo.

  2010) (citation omitted). We afford the prosecution the benefit of

  every reasonable inference that may fairly be drawn from the

  evidence. Id. at 1292.

            It is the fact finder’s role to weigh the
            credibility of witnesses, to determine the
            weight to give all parts of the evidence, and to
            resolve conflicts, inconsistencies, and disputes
            in the evidence. We may not “substitute [our]
            judgment for that of the jury and reweigh the
            evidence or the credibility of witnesses.”

  People v. Poe, 2012 COA 166, ¶ 14, 316 P.3d 13, 16 (citations

  omitted) (quoting People v. Sharp, 104 P.3d 252, 256 (Colo. App.

  2004)).




                                    12
¶ 25   One of the key pieces of evidence at trial was a security video

  showing Johnson’s purchase of the firearm at the pawnshop. The

  video, which is silent, depicts

            two individuals, identified as Johnson and Trujillo,

             walking up to a counter in the pawnshop together;

            Trujillo examining various firearms and holding one; and

            Johnson paying for a firearm, receiving it from the

             pawnshop employee, and walking off with Trujillo.

¶ 26   In addition, as explained in supra Part I, the record establishes

  that Johnson was aware at the time she purchased the firearm that

  Trujillo could not possess it under the terms of the order for

  protection and because of his felony conviction.

¶ 27   Despite knowing that Trujillo could not legally possess a

  firearm, Johnson testified that she purchased it because of general

  safety concerns regarding her family, including safety concerns

  regarding Trujillo. Further, Trujillo testified that Johnson stored

  the firearm in her closet and that, while Johnson was at work, he

  took the firearm, placed it in his pocket, and left the apartment.

¶ 28   The definitions of “transfer” discussed supra Part III.A

  demonstrate that section 18-12-111(1) is unambiguous because it

                                    13
  is not “susceptible of multiple reasonable interpretations.” People v.

  Raider, 2021 COA 1, ¶ 14, ___ P.3d ___, ___. The definitions

  demonstrate that Johnson knowingly purchased the firearm for the

  purpose of “transferring” it to Trujillo. Johnson kept the firearm at

  a location where both she and Trujillo could access it; they shared

  possession of the firearm. Johnson and Trujillo “transferred” the

  firearm by conveying, moving, and shifting it between themselves.

  Thus, a “transfer” of the firearm occurred when Trujillo picked it up

  from the closet, where Johnson had left it.

¶ 29   We conclude that the evidence, viewed in the light most

  favorable to the prosecution, allowed the jury to reasonably infer

  that Johnson purchased the firearm with the knowledge that

  Trujillo, who she was aware could not lawfully possess it, would

  access it to protect himself. This constituted a knowing purchase of

  a firearm for the purpose of “transferring” it to an ineligible person

  under section 18-12-111(1). For these reasons, we hold there was

  sufficient evidence to support Johnson’s conviction. See People v.

  Grant, 174 P.3d 798, 812 (Colo. App. 2007) (noting that, “where

  reasonable minds could differ, the evidence is sufficient to sustain a

  conviction”).


                                    14
                        IV.      Prior Representation

¶ 30   Johnson argues that the trial court erred by allowing the

  prosecutor to ask Trujillo whether defense counsel had previously

  represented him. She asserts that this question was irrelevant and

  improperly intended to create the impression that defense counsel

  had a conflict of interest.

                       A.       Additional Background

¶ 31   During redirect examination, Trujillo denied having met

  Johnson’s lawyer before the trial. The prosecutor then asked

  Trujillo whether Johnson’s lawyer had represented him at two court

  dates. Before Trujillo could answer, defense counsel objected on

  grounds of relevance and asked to approach the bench. Outside

  the presence of the jury, defense counsel expressed concern that

  the prosecutor was attempting to create the impression that she

  had a conflict of interest because she was representing Johnson

  after having previously represented Trujillo. Although she objected

  to the prosecutor’s question, defense counsel did not ask the court

  to advise the jurors that she did not have a conflict of interest.

¶ 32   The prosecutor responded that his question was relevant

  because Trujillo’s prior relationship with Johnson’s lawyer could


                                       15
  establish that Trujillo was biased towards the defense. The

  prosecutor argued that he should be permitted to demonstrate that

  this bias affected the credibility of Trujillo’s testimony on

  cross-examination, in which he “agreed with literally everything

  [defense counsel] has told in detail.”

¶ 33   The court expressed concern about “bringing in any

  association” between defense counsel and Trujillo. After the

  colloquy with the attorneys, the court sua sponte instructed the

  jurors that defense counsel did not have a conflict of interest

  because of her prior representation of Trujillo. After the judge gave

  this instruction, the prosecutor did not ask Trujillo any further

  questions about his previous relationship with Johnson’s lawyer.

¶ 34   As Trujillo was about to step out of the witness box, defense

  counsel asked the court, outside the presence of the jury, whether

  she could ask Trujillo about her representation of him. The court

  agreed. Accordingly, on recross-examination, she asked Trujillo one

  further question: “[a]t the time that I stepped in and covered for you

  on your previous matter, . . . [another attorney] was actually your

  attorney of record . . . ?” Trujillo responded affirmatively.




                                     16
   B.    Any Error Resulting from the Statements Regarding Defense
           Counsel’s Prior Representation of Trujillo Was Harmless

¶ 35    We need not determine whether the statements regarding

  defense counsel’s prior representation of Trujillo constituted error

  because, even if they did, such error was harmless. See Hagos v.

  People, 2012 CO 63, ¶ 12, 288 P.3d 116, 119 (“[R]eversal is required

  only if the error affects the substantial rights of the parties.”).

¶ 36    We initially note that no error occurred when the prosecution

  asked Trujillo whether defense counsel had previously represented

  him. A trial court can only err by admitting evidence if evidence

  was actually admitted. The prosecutor’s question to Trujillo about

  defense counsel’s prior representation of him did not result in the

  admission of evidence because Trujillo never answered the

  question. See People v. Thompson, 950 P.2d 608, 614 (Colo. App.

  1997) (holding that no evidence was introduced through the

  prosecutor’s question because defense counsel objected before the

  witness could answer the question); see also United States v. Miller,

  562 F. App’x 272, 303 (6th Cir. 2014) (“[N]o actual violation of the

  rules of evidence occurred here, as a lawyer’s unanswered question

  is not evidence.”).



                                      17
¶ 37   The jury then learned from the trial court that defense counsel

  had previously represented Trujillo. In response to defense

  counsel’s assertion that the prosecutor was “trying to show some

  sort of a conflict,” the court provided the jury with the cautionary

  instruction that defense counsel did not have a conflict of interest,

  even though defense counsel did not request such an instruction.

  At the time the prosecutor concluded his redirect examination of

  Trujillo, the jury had heard no evidence that defense counsel had

  previously represented him — it had only heard the prosecutor’s

  unanswered question to Trujillo and the court’s instruction noting

  that defense counsel’s prior representation of Trujillo did not create

  a conflict of interest.

¶ 38   The jury did not hear any further statements regarding

  defense counsel’s prior representation of Trujillo until defense

  counsel asked Trujillo about that representation on

  recross-examination. Trujillo’s response to that question shed little,

  if any, light on the prosecutor’s assertion to the court that such

  brief representation gave Trujillo an incentive to testify favorably to

  the defense. Although the prosecutor suggested during his colloquy

  with the court that defense counsel may have “spoon fed” answers


                                     18
  to Trujillo, the jury never heard any statement about “spoon

  feeding.” And the prosecutor never again referred to defense

  counsel’s representation of Trujillo and did not mention the issue

  during his closing argument.

¶ 39   But, more fundamentally, Johnson’s argument regarding the

  statements about defense counsel’s prior representation of Trujillo

  ignores the obvious point that the jury knew that Trujillo and

  Johnson considered themselves married and were raising four

  children together. Thus, Trujillo’s alleged bias in favor of the

  defense resulting from defense counsel’s prior representation of him

  paled in comparison to any bias resulting from Trujillo’s marital

  relationship with Johnson, the defendant. In any criminal case

  where a husband is called to testify against his wife and the mother

  of their children, jurors could reasonably conclude the husband is

  biased because he does not want to see his wife convicted.

¶ 40   For these reasons, the fleeting statements the jury heard

  about defense counsel’s prior representation of Trujillo could not

  have “substantially influenced the verdict or affected the fairness of

  the trial proceedings.” Hagos, ¶ 12, 288 P.3d at 119 (quoting Tevlin

  v. People, 715 P.2d 338, 342 (Colo. 1986)); see People v. Sauser,


                                    19
  2020 COA 174, ¶ 75, ___ P.3d ___, ___ (holding that any error

  resulting from a single, fleeting reference to inadmissible evidence

  was harmless). Thus, even if the court erred by allowing the jury to

  hear these statements, such error was harmless.

¶ 41   For the above reasons, we reject Johnson’s contention that the

  information the jury heard about defense counsel’s earlier

  representation of Trujillo requires reversal of her conviction.

              V.   Constitutionality of Section 18-12-111(1)

¶ 42   Johnson further argues that section 18-12-111(1) is

  unconstitutional because it is vague on its face and as applied to

  her. Specifically, Johnson contends that the statute is vague on its

  face because the criminal code lacks a definition of “transfer.” We

  disagree.

¶ 43   The parties agree that Johnson did not preserve her

  constitutional challenge to section 18-12-111(1) in the trial court

  but disagree whether Johnson waived the argument. Specifically,

  the People contend that a waiver occurred when defense counsel

  argued that the court should not give the jury an instruction

  defining “transfer.” We agree with the People.




                                    20
                       A.    Additional Background

¶ 44   At trial, defense counsel resisted the prosecutor’s attempt to

  provide the jury with a definition of “transfer.” During its

  deliberations, the jury submitted a question asking, “[W]hat is, if

  there is a legal definition, of a transfer of a firearm or otherwise?”

  The court discussed the question with the lawyers.

¶ 45   The court advised the lawyers that it had found a definition of

  “transfer” in the Merriam-Webster dictionary but could not find a

  case defining the word. The court suggested that it respond to the

  jury’s question by saying, “I understand your question, but you

  received the instructions of law.”

¶ 46   The prosecutor urged the court to instruct the jurors to use

  their common sense or best judgment to define “transfer.” He

  expressed concern about an answer to the jurors’ question that

  suggested “transfer” lacks a definition. The court responded that, if

  it provided the jurors with a definition of “transfer,” they may

  respond with a further question — “What does that mean?”

¶ 47   The prosecutor then asked the court to give an instruction on

  “the everyday meaning or something to that extent.” Defense

  counsel opposed this suggestion, asserting that the court should


                                       21
  tell the jurors, “you have been given all the instructions as is.” The

  court said it would instruct the jurors “there is no statutory

  definition of transfer in the context of transfer of a firearm. . . .

  [T]hey have received the instructions they may use.”

¶ 48   The prosecutor responded that, based on Leonardo v. People,

  728 P.2d 1252 (Colo. 1986), “if the jury asks a question that shows

  it does not understand an element or some other matter of law

  central to the case, the trial court has an obligation to clarify the

  matter in a concrete and unambiguous manner.” However, the

  court concluded that, in the absence of a statutory definition of

  “transfer,” it could not provide the jurors with more concrete

  guidance regarding the meaning of the word.

                                 B.   Waiver

¶ 49   A waiver is “the intentional relinquishment of a known right or

  privilege.” People v. Rediger, 2018 CO 32, ¶ 39, 416 P.3d 893, 902

  (quoting Dep’t of Health v. Donahue, 690 P.2d 243, 247 (Colo.

  1984)). We do not review waived arguments. Id. at ¶ 40, 416 P.3d

  at 902.

¶ 50   In contrast, the forfeiture of a right can occur through neglect

  and does not extinguish an error. Id. We review forfeited errors for


                                      22
  plain error. Id. “Plain error is obvious and substantial. We reverse

  under plain error review only if the error ‘so undermined the

  fundamental fairness of the trial itself as to cast serious doubt on

  reliability of the judgment of conviction.’” Hagos, ¶ 14, 288 P.3d at

  120 (quoting People v. Miller, 113 P.3d 743, 750 (Colo. 2005)).

¶ 51   Here, defense counsel expressly rejected the prosecutor’s

  suggestion that the court provide the jury with a definition of

  “transfer.” Although defense counsel acknowledged that section

  18-12-111(1) lacks a definition of “transfer,” she argued against

  providing the jury with a definition of the word.

¶ 52   Defense counsel’s statements in opposition to a further jury

  instruction on the meaning of “transfer” went beyond a “rote

  statement that [counsel] is not objecting.” People v. Tee, 2018 COA

  84, ¶ 37, 446 P.3d 875, 883 (quoting United States v. Zubia-Torres,

  550 F.3d 1202, 1207 (10th Cir. 2008)); see People v. Forgette, 2021

  COA 21, ¶ 32, ___ P.3d ___, ___ (concluding that “counsel’s failure to

  request relief for the known defect of a sleeping juror constitutes

  waiver”); Tee, ¶¶ 25-42, 446 P.3d at 881-84 (holding that a waiver

  occurred where defense counsel knew the jurors engaged in

  predeliberation, which raised constitutional concerns, but chose not


                                    23
  to seek a mistrial); People v. Kessler, 2018 COA 60, ¶ 36, 436 P.3d

  550, 558 (determining that defense counsel waived his appellate

  argument because he did not object or otherwise argue that the

  result of a breathalyzer test was inadmissible at trial); cf. Phillips v.

  People, 2019 CO 72, ¶ 22, 443 P.3d 1016, 1023 (holding that no

  waiver occurred where the record was “barren of any indication that

  defense counsel considered raising the unpreserved contentions

  before the trial court but then, for a strategic or any other reason,

  discarded the idea”).

¶ 53   The record here is not “barren of any indication that defense

  counsel considered raising,” Phillips, ¶ 22, 443 P.3d at 1023, the

  argument that, in the absence of a definition of “transfer,” section

  18-12-111(1) is unconstitutionally vague. Defense counsel could

  have sought to remedy this alleged deficiency by proposing a jury

  instruction containing a definition of “transfer” amenable to

  Johnson. But defense counsel did not even attempt to persuade

  the court to adopt a definition of the word.

¶ 54   Rather, when the court asked for the defense’s position on a

  possible definitional instruction, defense counsel responded, “[m]y

  position is you have been given all the instructions as is.” Defense


                                      24
  counsel’s position on defining “transfer” for the jury was not the

  result of mere neglect but was intentional. Therefore, we conclude

  that Johnson waived her argument regarding the constitutionality

  of section 18-12-111(1) by intentionally relinquishing a known right

  and, specifically, by urging the court not to provide the jurors with

  a definition of “transfer.”

¶ 55   Even if Johnson did not waive this argument, we conclude the

  court did not plainly err by not giving the jury a definition of

  “transfer.” See Hagos, ¶ 14, 288 P.3d at 120; People v. Conyac,

  2014 COA 8M, ¶ 54, 361 P.3d 1005, 1020 (“Under the plain error

  standard, the defendant bears the burden to establish that an error

  occurred, and that at the time the error arose, it was so clear cut

  and so obvious that a trial judge should have been able to avoid it

  without benefit of objection.”). Because we hold supra Part III.B

  that the language of the statute is unambiguous, any error in not

  providing the jury with an instruction defining “transfer” was not

  “so clear cut and obvious” that the trial court should have

  disregarded Johnson’s argument against providing the jury with

  such an instruction and giving the jury a definition of “transfer.”




                                     25
                           VI.   Conclusion

¶ 56   The judgment of conviction is affirmed.

       JUDGE ROMÁN and JUDGE HARRIS concur.




                                  26